Siebeokeb, J.
The judgment admitting to probate the instrument alleged to be the last will of Charles L. Sherwood is based upon the findings of the court that he was mentally competent to make the proposed will and that he made it free-from undue influence. These findings are challenged by the-contestant. The facts shown by the evidence upon these contested questions are given in the foregoing statement of facts. From this it appears that Mr. Sherwood was eighty-five years-of age when he executed this instrument, and he was then residing on his farm which he had conducted for almost fifty-years. Though he was then unable to perform the active part of the labor, yet he conducted it and managed its affairs through tenants to the time of his death. He also controlled his financial affairs and' personally attended to his expenditures and receipts. .
It is clearly established that his characteristics were those of a self-willed, arbitrary, and eccentric person, who resented interference from others in his business or personal matters. *235He manifested a disposition to be positive and unyielding in bis opinions. In tbe latter years of bis life be became parsimonious to such a degree as led bim to deny bimself many things necessary for bis proper care and comfort. This appears clearly to be attributable to bis avaricionsness and in no> way shows nnsoundness of mind. Uor do we find that any intemperate indulgence in ardent spirits permanently affected bis mind or seriously interfered with bis capacity to conduct bis business. His feeling and attitude of mind toward bis-adopted daughter and bis relatives were manifestly those of ill-will and displeasure, evidently due to an idea entertained by bim that they bad no interest in bim, save that which came from tbe desire to become'tbe objects of bis bounty under tbe provisions of bis will. His friendly and hostile feelings toward bis nephew George L. Sherwood correspond closely to tbe favorable and unfavorable provisions be inserted in bis-two wills as to bim, and ai’gue that be was moved to make them upon consideration and for reasons which to bim undoubtedly appeared all-sufficient under tbe circumstances.
Much stress is laid upon tbe evidence of nonexperts to tbe effect that Mr. Sherwood was incapable of conducting bis own business or of making a will. An examination of this evidence discloses that the witnesses relied mainly on acts and conversations showing bis mental eccentricities, bis penurious conduct, bis intemperate habits, and what they considered unfounded prejudices toward those naturally closest to bim. All these acts and conditions are readily explainable under tbe facts and circumstances as compatible with mental soundness. Whether or not be reasoned and dealt justly under tbe circumstances with those nearest to bim through family relationship does not determine bis capacity to make a will. Tbe proof practically tends to sustain every inference to tbe effect that tbe deceased was in possession of bis mental faculties to the last; that be comprehended and fully understood tbe kind and amount of property be possessed and owned;. *236that he managed and conducted his personal and property affairs, understanding and fully comprehending his relationship to those who might properly be regarded as his beneficiaries ; and that he understood and comprehended the scope and bearing of his will and the disposition of his property as made by him. He seems to have held all these things sufficiently clear in his mind to understand their obvious relation and form a rational judgment on the whole transaction.
The claim that this instrument was made as the result of undue influence is based upon the ground that his mind was •seriously enfeebled, his memory weakened, and that it was made when no one was present beside the principal.beneficiary and his clerks and servants, who had no claim upon his bounty, and that it runs counter to his recognized affections and prejudices and declared testamentary purposes as well as the rules of natural justice. His condition of mind and memory, his relationship to those naturally within the field of his bounty, and his testamentary purposes have been sufficiently adverted to to show that the proposed will is not in conflict therewith. Hor is the argument that the bequests run counter to natural justice persuasive, in view of the situation before us. The question is not what would have been theoretically the most just or reasonable way for him to have bequeathed his property, but was “he . . . impelled ... by undue influence to make a different will from what he would have made if he had been left entirely alone and free to act according to his own judgment and discretion” ? Underhill, Wills, 180. The inference is well nigh irresistible that the deceased entertained a very strong desire to bestow the accumulation of his life so as to preserve it from becoming dissipated in inconsiderate and thriftless ways, and that he was not favorably inclined to devote it to purposes of any public benefaction. Under such circumstances, since he was disinclined to bestow it on members of his family, there was but the one way open ■.to him, namely, to bequeath it to some person whom he be*237lieved worthy to be endowed therewith. Considering the facts-attending the mailing and execution of this instrument in the light of the whole situation, we are of the opinion that no-facts have been adduced but such as harmonize with the conclusion that the deceased was left entirely free to act according to his own judgment and discretion.
There is nothing in the evidence which will warrant this-, court in disturbing the conclusion of the trial court upon the contested questions. The following cases in this court cover-the questions involved here: Fox v. Martin, 104 Wis. 581, 80 N. W. 921; In re Butler's Will, 110 Wis. 70, 85 N. W. 678; Vance v. Davis, 118 Wis. 548, 95 N. W. 939. This result is-, reached without considering the evidence of Mr. Field, which; was objected to by the contestant.
Error is assigned upon the allowance of proponent’s attorney’s fees to be paid out of the estate. Since the contestant-cannot be affected by this ruling, and this burden must fall upon the residuary legatee, who is also the proponent in whose favor the allowance was made, it is unnecessary to consider-this question.
By the Gourt. — The judgment of the circuit court is affirmed.